 Case 1:18-cv-00930-JTN-ESC ECF No. 52 filed 07/15/19 PageID.542 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 BRIAN ALEXANDER,

        Plaintiff,
                                                                    Case No. 1:18-cv-930
 v.
                                                                    HON. JANET T. NEFF
 ANNIE HARRISON, et al.,

        Defendants.
 ____________________________/

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Motion for Leave to File a Second Amended

Complaint (ECF No. 48) and Defendants’ Response in opposition (ECF No. 51). Having

considered the parties’ submissions and the case circumstances, the Court denies the Motion.

                                      I. Motion Standard

       Plaintiff’s motion is filed pursuant to FED. R. CIV. P. 15(a)(2). A court has discretion to

grant or deny a motion for leave to amend under Rule 15(a)(2). Glazer v. Chase Home Fin. LLC,

704 F.3d 453, 458 (6th Cir. 2013), abrogated on other grounds by Obduskey v. McCarthy &

Holthus LLP, ___ U.S. ___, 139 S. Ct. 1029 (2019). The following factors are relevant to the

court’s consideration: (1) undue delay in filing, (2) lack of notice to the opposing party, (3) bad

faith by the moving party, (4) repeated failure to cure deficiencies by previous amendments, (5)

undue prejudice to the opposing party, and (6) futility of amendment. Wade v. Knoxville Utils.

Bd., 259 F.3d 452, 458 (6th Cir. 2001). The Rule directs that “[t]he court should freely give leave

when justice so requires.” FED. R. CIV. P. 15(a)(2). Nonetheless, “[a] motion for leave to amend

may be denied for futility ‘if the court concludes that the pleading as amended could not withstand
 Case 1:18-cv-00930-JTN-ESC ECF No. 52 filed 07/15/19 PageID.543 Page 2 of 3



a motion to dismiss.’” Midkiff v. Adams Cty. Reg’l Water Dist., 409 F.3d 758, 767 (6th Cir. 2005)

(citation omitted); see also Miller v. Calhoun Cty., 408 F.3d 803, 817 (6th Cir. 2005).

                                           II. Discussion

       Plaintiff filed this case on August 16, 2018 and filed a First Amended Complaint on

October 24, 2018. Following Pre-Motion Conference filings by the parties, the Court conducted

a Pre-Motion Conference with counsel on Defendants’ proposed Motions to Dismiss/for Summary

Judgment and set a briefing schedule (ECF Nos. 11-13, 19-20, 22). The Motions were fully briefed

and filed on May 21, 2019 (ECF Nos. 34-39). On May 22, 2019, Plaintiff filed a Motion for Relief

from Pre-Motion Conference Order (ECF No. 42), seeking in part to file Responses to Defendants’

Motions in excess of the Court-ordered page limits, which the Court denied (ECF No. 50). On

June 4, 2019, Plaintiff filed the instant motion for leave to file a second amended complaint.

       As justification for an amendment after the pending dispositive motions, Plaintiff states

that he seeks to modify the Count I conspiracy claim from a statutory count to a common law count

of conspiracy and to add additional facts showing the lack of probable cause to proceed with the

state court criminal prosecution against Plaintiff. However, Plaintiff’s efforts are unjustifiably

belated, given the proceedings previously conducted on the proposed motions to dismiss/for

summary judgment and the full briefing of Defendants’ combined motion. Plaintiff’s explanation

of and basis for the modification of his Count I conspiracy claim from a conspiracy to interfere

with civil rights under 42 U.S.C. § 1985 to a conspiracy to deny due process under 41 U.S.C.

§ 1983 is not entirely clear. In any event, as set forth by Defendants, since the proposed

amendments do not overcome or pertain to the alleged deficiencies in the claims raised by

Defendants, the proposed Second Amended Complaint is futile. Likewise, as to Plaintiff’s request

to amend to add additional detail, Plaintiff concedes that the facts as alleged are sufficient, and that



                                                   2
Case 1:18-cv-00930-JTN-ESC ECF No. 52 filed 07/15/19 PageID.544 Page 3 of 3
